--------------------------------------------------------------------------------

Exhibit 10.1
 
THIRD AMENDMENT TO CREDIT AGREEMENT
 
This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made and entered
into as of April 3, 2018, by and among INTERSECTIONS INC., a Delaware
corporation (“Intersections” or the “Borrower Representative”), INTERSECTIONS
ENTERPRISES INC., a Delaware corporation (“Enterprises”), INTERSECTIONS HOLDINGS
INC., a Delaware corporation (“Holdings”), and IISI INSURANCE SERVICES INC., an
Illinois corporation formerly known as IISI Inc. and Intersections Insurance
Services Inc. (“IISI” and together with Intersections, Enterprises, and
Holdings, each individually, a “Borrower” and collectively, the “Borrowers”),
PEAK6 INVESTMENTS, L.P. (“Peak6 Investments”), a Delaware limited partnership
(as “Administrative Agent”), and PEAK6 STRATEGIC CAPITAL LLC (f/k/a, PEAK6
Ventures LLC), a Delaware limited liability company (as the “Term Lender”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers and the other Credit Parties party thereto from time to
time, the Term Lender and the Administrative Agent are parties to that certain
Credit Agreement dated as of April 20, 2017 (as amended by that certain First
Amendment to Credit Agreement dated as of July 31, 2017 and that certain Second
Amendment to Credit Agreement dated as of November 30, 2017 and as may be
further amended, amended and restated, refinanced, replaced, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement), pursuant to which the Term
Lender has made the Term Loans and certain other financial accommodations
available to the Borrowers upon the terms and conditions set forth therein;
 
WHEREAS, the Borrower Representative has advised the Administrative Agent that
the Borrowers will make a voluntary, partial prepayment of the Term Loans in the
amount of $1,000,000 on the date hereof (the “Specified Prepayment”), and the
Administrative Agent and the Term Lender have agreed to accept the Specified
Prepayment without any Early Termination Fee;
 
WHEREAS, the Borrower Representative has requested that the Administrative Agent
and the Term Lender agree to amend certain provisions of the Credit Agreement as
set forth herein; and
 
WHEREAS, the Administrative Agent and the Term Lender are willing to amend
certain provisions of the Credit Agreement, subject to the terms and conditions
set forth herein.
 
NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Credit Parties, the
Administrative Agent, and the Term Lender party hereto do hereby agree as
follows:
 

--------------------------------------------------------------------------------

1.         Prepayment.  Pursuant to Section 2.02(a), on the Third Amendment
Effective Date (as defined below), and as of the Third Amendment Effective Date,
the Borrowers are making the Specified Prepayment, with such Specified
Prepayment to be applied in its entirety to the outstanding principal balance of
the Term Loans.  The Administrative Agent and the Term Lender have agreed that
no Early Termination Fee shall be due in respect of the Specified Prepayment,
nor shall the Borrowers be required to pay any outstanding accrued but unpaid
interest on the amount prepaid at the time of the Specified Prepayment, but all
such interest shall be paid on the next occurring Interest Payment Date as
required under the Credit Agreement.  For the avoidance of doubt, the parties
hereto agree that the Specified Prepayment shall not apply to, or otherwise
affect in any way, any amortization or other mandatory principal payments in
respect of the Term Loans under the Credit Agreement.
 
2.         Amendments to the Credit Agreement. Subject to and upon the
satisfaction of the conditions set forth in Section 3 hereof, on the Third
Amendment Effective Date (as defined below), and as of the Third Amendment
Effective Date, the Credit Agreement (including the schedules and exhibits
thereto) is hereby amended is hereby amended as follows:
 
(a)          Amendment to Section 7.12(a). Section 7.12(a) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
(a)       Minimum Cash Balance.  Intersections and its Subsidiaries shall not
permit Cash on Hand, as of the close of each Business Day, to be less than the
amount set forth below for each of the periods specified below:
 
Period
Minimum Amount
Third Amendment Effective Date through and including May 31, 2018
the lesser of (A) twenty percent (20%) of the Total Outstandings and (B)
$2,500,000
       
From and after June 1, 2018 through and including the Fiscal Quarter ending
September 30, 2019
the lesser of (A) twenty percent (20%) of the Total Outstandings and (B)
$3,000,000
   
The Fiscal Quarter ending December 31, 2019 and thereafter
twenty percent (20%) of the Total Outstandings



For purposes of calculating Cash on Hand and for the avoidance of doubt, the
requirement of this Section 7.12(a) as to Cash on Hand requires Cash on Hand to
be calculated as of the close of each Business Day, however Total Outstandings
shall be (x) the amount of Total Outstandings on the last day of the month prior
to any relevant time of calculation of the financial covenant required hereby
and (y) Total Outstandings at any month end which is also a Fiscal Quarter end
date shall be calculated net of any amortization payment made on the last day of
such Fiscal Quarter closest to such month end date.
 
3.         Omitted.
 
2

--------------------------------------------------------------------------------

4.         Conditions Precedent to Effectiveness of this Amendment.  This
Amendment shall become effective as of the date upon which each of the following
conditions has been satisfied in full in the Administrative Agent’s sole
discretion (such date, the “Third Amendment Effective Date”):
 
(a)          the Administrative Agent shall have received one or more
counterparts of this Amendment duly executed and delivered by the Borrowers, the
Administrative Agent, and the Term Lender; and
 
(b)          the Administrative Agent and the Term Lender shall have received
such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or Term Lender reasonably may require, each in form and
substance reasonably satisfactory to the Administrative Agent and Term Lender.
 
5.         Representations and Warranties.  Each Borrower and each other Credit
Party hereby represent and warrant to the Administrative Agent and the Term
Lender as follows:
 
(a)          The execution, delivery and performance by each Credit Party of
this Amendment and the performance by such Credit Party of its obligations and
agreements under this Amendment and the Credit Agreement, as amended hereby,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (i) contravene the terms of any of such Credit
Party’s certificate or articles of incorporation (or equivalent thereof), (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien (other than Liens created pursuant to the Loan Documents) under, or
require any payment to be made under (A) any Contractual Obligation to which
such Credit Party is a party or affecting such Credit Party or the properties of
such Credit Party or any of its Subsidiaries, (B) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Credit
Party or its property is subject or (C) any Material Contract to which such
Credit Party is a party or affecting such Credit Party or the properties of such
Credit Party or any of its Subsidiaries; or (iii) violate any Law, except in
each case referred to in clause (ii)(A), (ii)(C) or (iii) of this Section 4(a)
to the extent that any such conflict, breach, contravention, creation payment or
violation, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
(b)          This Amendment has been duly executed and delivered by such Credit
Party.  Each of this Amendment and the Credit Agreement, as amended hereby,
constitutes a legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with their respective terms,
subject to applicable Debtor Relief Laws and by general equitable principles
relating to enforceability, whether enforcement is sought by a proceeding in
equity or at law.
 
(c)          No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by any Credit Party of this Amendment or the Credit Agreement as amended hereby;
 
3

--------------------------------------------------------------------------------

(d)          Each of the representations and warranties of the Borrowers and
each other Credit Party contained in the Loan Documents, or which is contained
in any document furnished at any time under or in connection herewith and
therewith, is true and correct on and as of the Third Amendment Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date.
 
(e)          No Default or Event of Default exists, and after giving effect to
this Amendment, no Default or Event of Default shall exist or arise therefrom.
 
6.         Release.  As a material inducement to the Administrative Agent and
the Term Lender entering into this Amendment, which is to the direct advantage
and benefit of the Borrowers and the other Credit Parties, each Credit Party,
for itself and its respective Affiliates, does hereby release, waive,
relinquish, acquit, satisfy and forever discharge the Administrative Agent and
the Term Lender, and each other Secured Party and all of the respective past,
present and future officers, directors, employees, agents, attorneys,
representatives, participants, heirs, Affiliates, successors and assigns of each
such Person (collectively the “Discharged Parties” and each a “Discharged
Party”), from any and all manner of debts, warranties, representations,
covenants, promises, contracts, controversies, agreements, liabilities, costs,
losses, deficiencies, diminution in value, disbursements, obligations, expenses,
damages, judgments, executions, actions, suits, claims, counterclaims, demands,
defenses, setoffs, objections, adverse consequences, amounts paid in
settlement,  and causes of action of any nature whatsoever, whether at law or in
equity or otherwise, either now accrued or hereafter maturing and whether known
or unknown, fixed or contingent, direct or indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, which such Credit
Party or such Affiliate now has or hereafter can, shall or may have by reason of
any matter, cause, thing or event occurring on or prior to the Third Amendment
Effective Date arising out of, in connection with or relating to (a) the
Obligations, including, but not limited to, the administration or funding
thereof, (b) any of the Loan Documents or the indebtedness evidenced and secured
thereby, and (c) any other agreement or transaction between any Credit Party or
Affiliate and any Discharged Party relating to or in connection with the Loan
Documents or the transactions contemplated therein, except that this Section 6
shall not waive or release any of the Term Lender’s, the Administrative Agent’s,
or any other Discharged Party’s contractual obligations (if any) under the
Credit Agreement or any of the other Loan Documents.
 
7.         Resolution.  The Administrative Agent, the Term Lender and the
Borrowers acknowledge that the Borrower Representative previously sent the
Administrative Agent a letter pursuant to Section 2.02(b)(ii) of the Credit
Agreement to notify the Administrative Agent that Intersections had received a
$1,341,833.04 tax refund, that such tax refund may constitute an Extraordinary
Receipt, and that, to the extent the tax refund did constitute an Extraordinary
Receipt, Intersections intended to reinvest the tax refund in operating assets
or other assets used or useful in the business of the Credit Parties in
accordance with Section 2.02(b)(ii) (the “Tax Refund Notice”).  The
Administrative Agent has questioned whether the Tax Refund Notice satisfied the
requirements of the Credit Agreement.  The Administrative Agent, the Term Lender
and the Borrowers desire to resolve their dispute concerning the Tax Refund
Notice and hereby acknowledge and agree that a portion of the tax refund is
being applied to make the Specified Prepayment, the Borrowers may retain the
balance of the tax refund for use in the Borrower’s business, and no Default or
Event of Default shall result from or exist in connection with Intersections’
receipt of the tax refund or issuance of the Tax Refund Notice.
 
4

--------------------------------------------------------------------------------

8.         Reaffirmation and Confirmation.  The Credit Parties hereby (a)
acknowledge and reaffirm their respective obligations as set forth in each Loan
Document (as amended or otherwise modified by this Amendment), (b) agree to
continue to comply with, and be subject to, all of the terms, provisions,
conditions, covenants, agreements and obligations applicable to them set forth
in each Loan Document (as amended or otherwise modified by this Amendment),
which remain in full force and effect, and (c) confirm, ratify and reaffirm that
(i) the guarantees and indemnities given by them or any other Credit Party
pursuant to the Credit Agreement and/or any other Loan Documents continue in
full force and effect, following and notwithstanding, the amendments thereto
pursuant to this Amendment; and (ii) the security interest granted to the
Administrative Agent, for the benefit of each Secured Party, pursuant to the
Loan Documents in all of their right, title, and interest in all then existing
and thereafter acquired or arising Collateral in order to secure prompt payment
and performance of the Obligations, is continuing and is and shall remain
unimpaired and continue to constitute a first priority security interest
(subject to Permitted Liens) in favor of the Administrative Agent, for the
benefit of each Secured Party, with the same force, effect and priority in
effect immediately prior to entering into this Amendment.
 
9.         Estoppel. To induce the Administrative Agent and the Term Lender to
enter into this Amendment, each Credit Party hereby acknowledges and agrees
that, after giving effect to this Amendment, as of the date hereof, to the
knowledge of each Credit Party, there exists no right of offset, defense,
counterclaim or objection in favor of such Credit Party as against the
Administrative Agent the Term Lender with respect to the Obligations.
 
10.       Provisions of General Application.
 
(a)          Effect of this Amendment.  Except as set forth in Section 1 and
Section 2 of this Amendment, no other changes, modifications, waivers or
forbearances to the Loan Documents are intended or implied and in all other
respects the Loan Documents are hereby specifically ratified, restated and
confirmed by all parties hereto as of the Third Amendment Effective Date.  To
the extent of conflict between the terms of this Amendment and the other Loan
Documents, the terms of this Amendment shall govern and control.  The Credit
Agreement and this Amendment shall be read and construed as one agreement.
 
(b)          Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.
 
(c)          Survival of Representations and Warranties.  All representations
and warranties made in this Amendment or any other document furnished in
connection with this Amendment shall survive the execution and delivery of this
Amendment and the other documents, and no investigation by the Administrative
Agent or the Term Lender or any closing shall affect the representations and
warranties or the right of the Administrative Agent and the Term Lender to rely
upon them.
 
5

--------------------------------------------------------------------------------

(d)          Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment.
 
(e)          Reviewed by Attorneys.  Each Credit Party represents and warrants
to the Administrative Agent and the Term Lender that it (i) understands fully
the terms of this Amendment and the consequences of the execution and delivery
of this Amendment, (ii) has been afforded an opportunity to have this Amendment
reviewed by, and to discuss this Amendment and each other document executed in
connection herewith with, such attorneys and other persons as such Credit Party
may wish, and (iii) has entered into this Amendment and executed and delivered
all documents in connection herewith of its own free will and accord and without
threat, duress or other coercion of any kind by any Person.  The parties hereto
acknowledge and agree that neither this Amendment nor the other documents
executed pursuant hereto shall be construed more favorably in favor of one than
the other based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation and preparation
of this Amendment and the other documents executed pursuant hereto or in
connection herewith.
 
(f)           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL
OBLIGATIONS LAW §5-1401 and §5-1402)).
 
(g)          Counterparts.  This Amendment may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile transmission or electronic imaging
means shall be as effective as delivery of a manually executed counterpart
hereof.
 
(h)          Entire Agreement.  The Credit Agreement as modified by this
Amendment embodies the entire agreement between the parties hereto relating to
the subject matter hereof and supersedes all prior agreements, representations
and understandings, if any, relating to the subject matter hereof.
 
(i)           No Novation.  This Amendment shall not extinguish the Term Loans
or other obligations outstanding under the Credit Agreement.
 
[Signature Pages Follow]
 
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Amendment to be duly executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
BORROWERS:
     
INTERSECTIONS INC., a Delaware corporation,
as a Borrower and the Borrower Representative
       
By:
/s/ Ronald L. Barden
 
Name:
Ronald L. Barden
 
Title:
Chief Financial Officer
       
INTERSECTIONS ENTERPRISES INC., a
Delaware corporation, as a Borrower
       
By:
/s/ Ronald L. Barden
 
Name:
Ronald L. Barden
 
Title:
Chief Financial Officer
       
INTERSECTIONS HOLDINGS INC., a
Delaware corporation, as a Borrower
       
By:
/s/ Ronald L. Barden
 
Name:
Ronald L. Barden
 
Title:
Chief Financial Officer
       
IISI INSURANCE SERVICES INC., an Illinois
corporation, as a Borrower
       
By:
/s/ Ronald L. Barden
 
Name:
Ronald L. Barden
 
Title:
Chief Financial Officer

 
[PEAK6/INTX – Signature Page to Third Amendment to Credit Agreement]
 

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:
     
PEAK6 INVESTMENTS, L.P., as
Administrative Agent
       
By:
 PEAK6 LLC, its general partner
       
By:
/s/ Matthew Hulsizer    
Name: Matthew Hulsizer
   
Title: Manager

 
[PEAK6/INTX – Signature Page to Third Amendment to Credit Agreement]
 

--------------------------------------------------------------------------------

TERM LENDER:
   
PEAK6 STRATEGIC CAPITAL LLC, as
 
Term Lender
      
By:
/s/ Matthew Hulsizer  
Name: Matthew Hulsizer
 
Title: Manager



[PEAK6/INTX – Signature Page to Third Amendment to Credit Agreement]
 
 

--------------------------------------------------------------------------------